Title: James Madison to Lafayette, 20 February 1828
From: Madison, James
To: Lafayette


                        
                            
                                My dear friend
                            
                            
                                
                                    Montpr.
                                
                                 Feby. 20. 1828
                            
                        

                        Your favor of Ocr. 2827. has been some time on hand, tho’ it had met with delays, after, it got into post. My
                            health in which you take so kind an interest was as reported interrupted by a severe, tho’ short attack, but is now very
                            good. I hope yours is so without having suffered any interruption.
                        I wish I could give you fuller & better accounts of the Monticello affairs. Neither Virginia, nor any
                            other State has added to the provision made for Mrs. Randolph by S. Carolina & Louisiana; and the Lottery, owing
                            to the several causes, has entirely failed. The property sold, consisting of all the Items
                            except the lands & a few pictures & other mementos, was fortunate in the prices obtained. I know not the
                            exact amount. But a balance of debt remains, which I fear, in the sunken value and present unsaleableness of landed
                            property, will require for its discharge a more successful use of the manuscripts proper for the press, than is likely to
                            be soon effected. A prospectus has been lately published by Mr. Jefferson Randolph extending to 3 or 4. 8[o] vol. and
                            considerable progress is made I understand in selecting (a very delicate task), and transcribing (a tedious one) the
                            materials for the Edition. In this country also, subscriptions in the extent hoped for, will require time; and
                            arrangements are yet to be made for co-temporary publications in England, & France, in both of which they are as
                            they ought to be contemplated. I have apprized Mr. Randolph, of your friendly dispositions with respect to a French
                            Edition &c. for which he is very thankful, and means to profit by. From this view of the matter, we can only
                            flatter ourselves that the result, will be earlier, than the promise, and one adequate to the occasion. If the
                            difficulties in the way of the enlarged plan of publication can be overcome, and the work have a sale corresponding with
                            its intrinsic merits, it cannot fail to be very productive. A memoir, making a part of it will be particularly attractive
                            in France, portraying as it does the Revolutionary scenes, whilst Mr Jefferson was in Paris. Is there not some danger,
                            that a censorship, may shut the press against such a publication? I fear the translator will be obliged to skip over parts
                            at least, and those perhaps among the most interesting.
                        Mrs M. has just recd. a letter from Mrs. Randolph in which she manifests a fixed purpose of returning to
                            Virginia in the month of May. Her health has been essentially improved since she left it.
                        I was aware, when I saw the printed letter of Mr. Jefferson in wch. he animadverts on licencious printers,
                            that if seen in Europe, it would receive the misconstruction, or rather perversion to which you allude. Certain it is that
                            no man more than Mr. Jefferson, regarded the freedom of the press, as an essential safeguard to free Govt., to which no
                            man cd. be more devoted than he was, and that he never could therefore have expressed a syllable or entertained a thought,
                            unfriendly to it.
                        I have not supposed it worth while to notice at so late a day the misprint in the "Enquirer" to which you
                            refer, because I take for granted that a correct expression of what you said on the 4th. of July, will be preserved in
                            depositories more likely to be resorted to than a Newspaper.
                        We learn with much gratification that the Greeks are rescued from the actual atrocities suffered, &
                            the horrible doom threatened from the successes of their Savage Enemy. The disposition to be made of them by the mediating
                            powers is a problem full of anxiety. We hope for the best, after their escape from the worst. We are particularly
                            gratified, also by the turn given to the elections in France, so little expected at the date of your letter, and which
                            must give some scope for your patriotic exertions. If the event does not mean all that one can wish it to do, it marks a
                            progress of the public sentiment in a good direction; your speech on the tomb of Manuel is well calculated to nourish
                            & stimulate it
                        I well know the painful feelings with which you would observe the extragavances produced by the Presidential
                            Contest. They have found their way into the discussions of Congress & the State Legislatures, and have assumed
                            forms that can not be too much deplored. It happens too unfortunately that the questions of Tariff & of roads
                            & Canals, which divide the public, on the grounds both of the Constn. & of justice, coming on at the same
                            time, are blended with & greatly increase the flame kindled by the Electioneering zeal. In Georgia, fuel was
                            derived from a further source, a discontent at the tardy removal of the Indians from lands within her State limits.
                            Resolutions of both Georgia & S. Carolina, have been passed & published which abroad may be regarded as
                            striking at the Union itself, but they are ebullitions of the moment, and so regarded here. I am sorry that Virginia has
                            caught too much of the prevailing fever. I think that with her at least its symptoms are abating.
                        Your answer to Mr. Clay was included in the voluminous testimony published by him, in repelling charges made
                            agst. him. Your recollections could not fail to be of avail to him, and were so happily stated, as to give umbrage to no
                            party.
                        In the zeal of party, a large & highly respectable meeting at Richmond, in recommending Presidential
                            Electors, were led by a misjudging policy, to put on their ticket the names of Mr. Monroe & myself, not only
                            without our sanction, but on sufficient presumptions that they would be withdrawn. In my answer to that effect, I have
                            ventured to throw in a dehortation from the violent manner in which the contest is carried on. How it may be relished by
                            the parties, I know not.
                        You Sympathize too much with a Country that continues its affection to you, without abatement, not to be
                            anxious to know the probable result, as well as the present state of the ardent Contest. I can only say that the party for
                            Genl Jackson are quite confident, and that for Mr Adams, apparently with but faint hopes. Whether any change, for which
                            there is time, will take place in the prospect, cannot be foreseen. A good deal will depend on the vote of N. York, and I
                            see by the Newspapers that the sudden death of Mr. Clinton, is producing in both parties, rival appeals thro Obituary
                            Eulogies, to the portion of the people particularly attached to him.
                        Miss F. Wright has just returned in good health via N. Orleans to her Establishment in Tennessee and has
                            announced a change in the plan of it, probably not unknown to you. With her rare talents & still rarer
                            disinterestedness, she has I fear created insuperable obstacles to the good fruits of which they might be productive, by
                            her disregard or rather defiance of most established opinions, & vivid feelings. Besides her views of amalgamating
                            the White & black populations, so universally obnoxious, she gives an eclat to her notions on the subjects of
                            Religion & of marriage, the effect of which your knowledge of this Country can readily estimate. Her sister in her
                            absence had exchanged her celibacy for the state of wedlock, with what companion I am not informed. Nor whether with the
                            new or old ideas of the conjugal knot.
                        Our university, is doing, tho’ not as well as we cd. wish, as well as could be reasonably expected. An early
                            laxity of discipline, had occasioned irregularities in the habits of the Students which were rendering the Institution
                            unpopular. To this evil an effectual remedy has been applied. The studious & moral conduct of the young men will
                            now bear a comparison with the best examples in the U. S. But we have been unfortunate in losing "a Professor" of
                            Mathematics, who was a valuable acquisition, and are soon to lose the Professor of Ancient Languages, also whose
                            distinguished Competency, we can scarcely hope to replace. Both of them were from England & tho’ professing to be
                            friendly to this Country, and doing well in their respective Stations, preferred a return to their native home; one of
                            them seduced by an appointment in the new university in London; and the other, it is supposed, by the hope of obtaining an
                            appointment. But the great cause which retards the growth of the Institution, is the pecuniary distress of the State, the
                            effect of scanty crops & reduced prices, with habits of expense the effect of a better State of things. The mass
                            of our people as you know, consists of those who depend on their agricultural resources, and the failure of these, leaves
                            it in the power of but few parents, to give the desired education to their sons, cheap as it has been made to them. We
                            cherish the hope of a favourable change, but the immediate prospect is not flattering.
                        My mother, little changed since you saw her, recd. with much sensibility your kind remembrance and charges me
                            with the due returns Mrs. M. joins me in assurances of every good wish for yourself, your son, and the whole household,
                            with an extension of it to Mr. Vasseur. Most Affectionately yrs.

                        
                            
                                J.M.
                            
                        
                    